ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                            )
                                          )
Jaynes Corporation                        )         ASBCA No. 59454-948
                                          )
Under Contract No. W912PL-09-C-0009)

APPEARANCE FOR THE CONTRACTOR:                      Judith Ward Mattox, Esq.
                                                     Colorado Springs, CO

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    John F. Bazan, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Los Angeles

                                    ORDER OF DISMISSAL

       The contractor filed, under Rule l(a)(5), a request for an order directing the
contracting officer to render a decision on its 29 May 2014 claim no later than
29 August 2014. The contracting officer has advised that he will issue a decision by
29 August 2014. By letter dated 11 August 2014, the petitioner withdrew his petition.

       Accordingly, the Board dismisses this petition.

       Dated: 18 August 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 59454-948, Petition
of Jaynes Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals